    Case 3:19-bk-30289        Doc 1281 Filed 10/25/19 Entered 10/25/19 22:32:09                        Desc
                                  Main Document    Page 1 of 3




                                                                                          Dated: October 25th, 2019




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

    In re:                                              )     Chapter 11
                                                        )
    Blackjewel, L.L.C., et al.,                         )     Case No. 19-30289
                                                        )
                           Debtors.1                    )     (Jointly Administered)

               ORDER RESCHEDULING THE HEARING ON DEBTORS’
         OMNIBUS MOTION TO REJECT AND TERMINATE CERTAIN INSURANCE
           AGREEMENTS AND TO ENTER INTO NEW HEALTH INSURANCE
            AGREEMENTS FOR REMAINING EMPLOYEES, AS NECESSARY,
          PURSUANT TO SECTIONS 363 AND 365 OF THE BANKRUPTCY CODE

             Upon the motion (the “Motion”) of the above-captioned Debtors2 for entry of and order

rescheduling the hearing on the Debtors’ Omnibus Motion to Reject and Terminate Certain

Insurance Agreements and to Enter Into New Health Insurance Agreements for Remaining

Employees, as Necessary, Pursuant to Sections 363 and 365 Of The Bankruptcy Code (the

“Rejection Motion”), and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings, LLC
(8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal Corporation
(2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain Processing, LLC
(0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The headquarters for each
of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.
2
  Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.




010-8874-2200/2/AMERICAS
 Case 3:19-bk-30289            Doc 1281 Filed 10/25/19 Entered 10/25/19 22:32:09                  Desc
                                   Main Document    Page 2 of 3


§ 157(b)(2); and this Court having found that venue of this proceeding and the Motion in this

District is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been given under the circumstances; and this Court having found that

good and sufficient cause exists for the relief granted by this Order;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED

         1.       The Motion is GRANTED as set forth herein.

         2.       The hearing on the Rejection Motion is rescheduled for October ____, 2019, at

____:___ _.m. (prevailing Eastern Time) at the Robert C. Byrd U.S. Courthouse, 300 Virginia

Street East, Room 3200, Charleston, West Virginia 25301.

         3.       Telephonic participation in the hearing on the Rejection Motion is hereby authorized

for all parties-in-interest.

         4.       Notice of this hearing shall be served as promptly as possible by the Debtors through

their claims and noticing agent.

         5.       The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Order.

         6.        The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




010-8874-2200/2/AMERICAS
 Case 3:19-bk-30289        Doc 1281 Filed 10/25/19 Entered 10/25/19 22:32:09   Desc
                               Main Document    Page 3 of 3


Presented By:

SUPPLE LAW OFFICE, PLLC

Joe M. Supple, No. 8013
801 Viand St.
Point Pleasant, WV 25550
Telephone: 304.675.6249
Facsimile: 304.675.4372
joe.supple@supplelaw.net

– and –

SQUIRE PATTON BOGGS (US) LLP

/s/ Stephen D. Lerner
Stephen D. Lerner (admitted pro hac vice)
Nava Hazan (admitted pro hac vice)
Travis A. McRoberts (admitted pro hac vice)
201 E. Fourth Street, Suite 1900
Cincinnati, Ohio 45202
Telephone: 513.361.1200
Facsimile: 513.361.1201
stephen.lerner@squirepb.com
nava.hazan@squirepb.com
travis.mcroberts@squirepb.com

Co-Counsel to the Debtors and
Debtors-in-Possession




010-8874-2200/2/AMERICAS
